As filed with the Securities and Exchange Commission on August 31, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FRIENDFINDER NETWORKS INC. (Exact name of registrant as specified in its charter) Nevada 13-3750988 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida (Address of Principal Executive Offices) (Zip Code) FriendFinder Networks Inc. 2012 Stock Incentive Plan (Full title of the plan) Anthony Previte Chief Executive Officer and President FriendFinder Networks Inc. 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida33407 (Name and address of agent for service) (561) 912-7000 (Telephone number, including area code, of agent for service) With a copy to: Bradley D. Houser, Esq. Akerman Senterfitt One Southeast Third Avenue, 25th Floor Miami, Florida 33131 Telephone: (305) 374-5600 Fax: (305) 374-5095 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filero
